Exhibit 10.1

EXECUTION VERSION

SEVENTH AMENDMENT, CONSENT AND WAIVER TO DELAYED DRAW TERM

LOAN AND BRIDGE LOAN CREDIT AGREEMENT

THIS SEVENTH AMENDMENT, CONSENT AND WAIVER TO DELAYED DRAW TERM LOAN AND BRIDGE
LOAN CREDIT AGREEMENT (this “Amendment”) is dated as of June 15, 2016 by and
among Par Pacific Holdings, Inc. (f/k/a Par Petroleum Corporation), a Delaware
corporation (the “Borrower”), the Guarantors party hereto (the “Guarantors” and
together with the Borrower, each a “Credit Party” and collectively, the “Credit
Parties”), the lenders party hereto (the “Lenders”), and Jefferies Finance LLC,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

WHEREAS, the Credit Parties, the Administrative Agent, and the Lenders entered
into that certain Delayed Draw Term Loan and Bridge Loan Credit Agreement dated
as of July 11, 2014 (as amended by that certain First Amendment thereto dated as
of July 28, 2014, that certain Second Amendment thereto dated as of September
10, 2014, that certain Third Amendment thereto dated as of March 11, 2015, that
certain Fourth Amendment thereto dated as of April 1, 2015, that certain Fifth
Amendment thereto dated as of June 1, 2015, that certain Sixth Amendment thereto
dated as of December 17, 2015, and as may be further amended, amended and
restated, modified, supplemented, extended, renewed, restated or replaced from
time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders consent to (x) the Borrower and Par Wyoming (hereinafter defined)
executing and performing their respective obligations under and in accordance
with that certain Unit Purchase Agreement dated as of June 14, 2016 among Par
Wyoming, Black Elk Refining, LLC, a Delaware limited liability company, and for
certain limited purposes stated therein, the Borrower, in the form approved by
the Borrower’s board of directors prior to the execution of this Amendment,
together with any modifications, consents, amendments or waivers thereto to the
extent that such modifications, consents, amendments or waivers are not
materially adverse to the Lenders or the Administrative Agent unless consented
to by the Lenders, and, if applicable, the Administrative Agent (as amended or
modified (including, without limitation, by way of consent or waiver), the “Par
Wyoming Acquisition Agreement”), and (y) the consummation of the acquisition of
all of the Equity Interests of Wyoming Refining Company (hereinafter defined) in
accordance with the terms and conditions of the Par Wyoming Acquisition
Agreement (such acquisition, the “Par Wyoming Acquisition”);

WHEREAS, the Borrower has also requested that the Administrative Agent and
Lenders (x) amend the Credit Agreement to permit the Borrower to issue up to
$52,500,000 of the Borrower’s 2.5% Convertible Subordinated Bridge Notes due 90
days following issuance thereof (which shall be convertible into the Common
Stock issued pursuant to the Second Rights Offering (hereinafter defined)) (such
convertible notes, the “Bridge Convertible Notes”), (y) amend the Credit
Agreement to permit the Borrower to issue the Borrower’s unsecured convertible
senior notes due 2021 in accordance with the terms and conditions set forth in
that certain preliminary offering memorandum, including the description of notes
set forth therein, in substantially the form provided to the Lenders prior to
the execution of this Amendment (the “Preliminary OM”), as supplemented by the
related pricing term sheet



--------------------------------------------------------------------------------

(which shall not be inconsistent with the Preliminary OM) (such convertible
notes, to the extent issued on or before July 31, 2016, the “Convertible Notes”)
and (z) consent to various other amendments to the Credit Agreement related to
the execution and performance of the Par Wyoming Acquisition Agreement, the
consummation of the Par Wyoming Acquisition and the issuance and sale of the
Bridge Convertible Notes and the Convertible Notes as contemplated herein; and

WHEREAS, the Administrative Agent and Lenders have agreed to consent to the
execution and performance of the Par Wyoming Acquisition Agreement and the
consummation of the Par Wyoming Acquisition and to amend the Credit Agreement
to, among other things, permit the issuance and sale of the Bridge Convertible
Notes and the Convertible Notes, in each case, subject to the terms and
conditions hereof.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including in the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement, unless otherwise defined herein.

2. Consent. Effective as of the Effective Date, to the extent such consent is or
may be required under the Credit Agreement and notwithstanding anything to the
contrary contained in the Credit Agreement and/or the other Loan Documents, the
Lenders and the Administrative Agent hereby consent to (and ratify, as
applicable) (i) the Borrower and Par Wyoming (hereinafter defined) executing and
performing their respective obligations under and in accordance with the Par
Wyoming Acquisition Agreement and (ii) the consummation of the Par Wyoming
Acquisition in accordance with the terms and conditions of the Par Wyoming
Acquisition Agreement; provided that (A) the Par Wyoming Acquisition is
consummated in accordance with the Par Wyoming Acquisition Agreement on or
before July 31, 2016 and (B) the Par Wyoming Acquisition (and all other
transactions contemplated under the Par Wyoming Acquisition Agreement) is
consummated, in all material respects, in accordance with all applicable Legal
Requirements.

3. Waiver. Effective as of the Effective Date, the Administrative Agent and the
Lenders hereby waive any Default or Event of Default arising out of the Credit
Parties’ failure to notify the Administrative Agent and the Lenders of Borrower
opening deposit account number xxxxxxxx8405 at Key Bank, N.A. (“New Deposit
Account”) and Borrower’s failure to enter into a new deposit account control
agreement with respect to the New Deposit Account (such deposit account control
agreement, the “New DACA”) prior to opening the New Deposit Account in
accordance with the Loan Documents (collectively, the “Specified Defaults”);
provided that the Borrower shall deliver the fully executed New DACA, in form
and substance satisfactory to the Administrative Agent and the Lenders, to the
Administrative Agent within 45 days after the Effective Date.

 

2



--------------------------------------------------------------------------------

4. Amendments to Credit Agreement.

(a) The following defined terms are hereby added to Appendix I of the Credit
Agreement in their appropriate alphabetical order:

‘“Bank of America Loan Documents” means the Third Amended and Restated Loan
Agreement dated as of April 30, 2015, by and among Bank America, N.A., the
Wyoming Targets, as borrowers, and Par Wyoming, as guarantor, and all
agreements, documents and/or instruments executed and/or delivered in connection
therewith, as each of such agreements, documents, and/or instruments may be
amended, restated, modified and/or supplemented from time to time, and any
credit agreement, loan agreement, notes, indentures or other financing or loan
documents evidencing indebtedness that refinances the indebtedness evidenced by
such agreements, documents and/or instruments.’

‘“Bridge Convertible NPA” means that certain note purchase agreement pursuant to
which the Bridge Convertible Notes are issued.’

‘“Bridge Convertible Notes” means up to $52,500,000 principal amount of 2.5%
convertible subordinated bridge notes due 90 days following issuance thereof
(which shall be convertible into the Common Stock issued pursuant to the Second
Rights Offering).’

‘“Convertible Note Indenture” means that certain indenture pursuant to which the
Convertible Notes are issued.’

‘“Convertible Notes” means the senior unsecured convertible notes of the
Borrower due 2021 issued by the Borrower on or before July 31, 2016 pursuant to
the Convertible Note Indenture and consistent with the terms and conditions set
forth in that certain preliminary offering memorandum, including the description
of notes set forth therein, in substantially the form provided to the Lenders
prior to the execution of the Seventh Amendment, as supplemented by the related
pricing term sheet (which shall not be inconsistent with such preliminary
offering memorandum).’

‘“Par-WY Holdco” means Par Wyoming Holdings, LLC, a Delaware limited liability
company and a wholly owned direct or indirect Subsidiary of Par Petroleum, LLC.’

‘“Par–WY Holdco Loan Documents” means the term loan credit agreement entered
into among Par-WY Holdco, as borrower, the lenders party thereto, and Chambers
Energy Management, LP, as administrative agent, and all agreements, documents
and/or instruments executed and/or delivered in connection therewith, as each of
such agreements, documents, and/or instruments may be amended, restated,
modified and/or supplemented from time to time, and any credit agreement, loan
agreement, notes, indentures or other financing or loan documents evidencing
indebtedness that refinances the indebtedness evidenced by such agreements,
documents and/or instruments.’

‘“Par Wyoming” means Par Wyoming, LLC, a Delaware limited liability company and
a wholly owned direct or indirect Subsidiary of Par Petroleum, LLC.’

 

3



--------------------------------------------------------------------------------

‘“Second Rights Offering” means the Borrower’s registered rights offering to be
made pursuant to the Prospectus dated as of June 23, 2015 filed with the SEC, as
supplemented from time to time, including pursuant to a Prospectus Supplement to
be filed with the SEC following the Seventh Amendment Effective Date (the
“Rights Offering Prospectus Supplement”) pursuant to which, among other things,
the Borrower will issue subscription rights to purchase newly-issued shares of
Common Stock.’

‘“Seventh Amendment” means that certain Seventh Amendment, Consent and Waiver to
Delayed Draw Term Loan and Bridge Loan Credit Agreement, dated as of the Seventh
Amendment Effective Date, by and among the Borrower, the other Credit Parties
thereto, the Lenders party thereto, and the Administrative Agent.’

‘“Seventh Amendment Effective Date” means June 15, 2016.’

‘“Wyoming Pipeline Company” means Wyoming Pipeline Company LLC, a Wyoming
limited liability company.’

‘“Wyoming Refining Company” means Hermes Consolidated, LLC, a Delaware limited
liability company d/b/a Wyoming Refining Company.’

‘“Wyoming Targets” means Wyoming Refining Company and Wyoming Pipeline Company.’

(b) The definition of “Change of Control” in Appendix I of the Credit Agreement
is hereby amended, restated and replaced in its entirety as follows:

‘“Change in Control” means that, for any reason (i) any Person or group (as
defined in Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934)
other than a Permitted Holder shall become the direct or indirect beneficial
owner (as defined in Sections 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934) of greater than 30% of the total voting power of all classes of
capital stock then outstanding of Borrower entitled (without regard to the
occurrence of any contingency) to vote in elections of directors of Borrower,
(ii) any Credit Party ceases to own, either directly or indirectly, 100% of the
Equity Interest in any wholly-owned Subsidiary (other than an Excluded
Subsidiary) other than as a result of a sale of assets, other Disposition or
merger permitted under Section 6.4; and (iii) the occurrence of a “Change of
Control” (or similar defined term as defined in the JV Credit Agreement and/or
in any of the following agreements, as each of such agreements may be amended,
restated and/or modified from time to time and including any credit agreement,
loan agreement, notes, indentures or other financing or loan documents
evidencing indebtedness that refinances the indebtedness evidenced by any of the
following agreements) under the JV Credit Agreement, any of the S&O Transaction
Documents, the Key Credit Agreement, the Convertible Notes and/or the
Convertible Note Indenture, the Bridge Convertible Notes and/or the Bridge
Convertible NPA, the Bank of America Loan Documents, or the Par-WY Holdco Loan
Documents; provided that for purposes of determining whether a Change in Control
has occurred, transfers of Voting Securities by any Lender or an Affiliate of
any Lender to a third party shall be disregarded.’

 

4



--------------------------------------------------------------------------------

(c) The definition of “Excluded Subsidiary” in Appendix I of the Credit
Agreement is hereby amended, restated and replaced in its entirety as follows:

“‘Excluded Subsidiary” means (a) HPE and its Subsidiaries, including Hawaii
Independent Energy, HIE Retail, LLC, Par Hawaii, Inc. (f/k/a Koko’oha
Investments, Inc., successor by merger to Bogey, Inc.) and its Subsidiaries
(including, without limitation, the Mid Pac Entities), Par-WY Holdco and its
Subsidiaries (including, without limitation, Par Wyoming and the Wyoming
Targets), and Par Hawaii Shared Services, LLC, (b) Texadian Energy, Inc. and
Texadian Energy Canada Limited, (c) Castle Exploration Company, Inc. provided
that (i) the Borrower is diligently pursuing the clearances necessary to apply
for the dissolution of Castle Exploration Company, Inc. under Pennsylvania law
and takes commercially reasonable action to complete the dissolution process
(which could take three years or longer) and (ii) Castle Exploration Company,
Inc. does not at any time own more than $250,000 of Property after the Closing
Date, (d) any Subsidiary of Borrower formed after the Closing Date for the sole
purpose of facilitating an acquisition or merger (or signing an acquisition or
merger agreement) permitted hereunder unless and until the earlier to occur of
(i) the consummation of such acquisition or merger or (ii) such Subsidiary owns
more than $1,000,000 of assets at any time and (e) any Subsidiary of an Excluded
Subsidiary referenced in clauses (a), (b) and (c) of this definition.’

(d) The definition of “Restricted Payment” in Appendix I of the Credit Agreement
is hereby amended by adding the following sentence to the end of the definition
thereof:

“For the avoidance of doubt, notwithstanding any other provisions set forth in
this definition, “Restricted Payments” (i) shall not be deemed to include (A)
any conversion of the Convertible Notes into cash, shares of Common Stock or any
combination thereof in accordance with the terms of the Convertible Notes and/or
the Convertible Note Indenture, (B) any conversion of the Bridge Convertible
Notes into cash, shares of Common Stock or any combination thereof in accordance
with the terms of the Bridge Convertible Notes and/or the Bridge Convertible
NPA, (C) any payment of principal, interest, fees or any other payment
(including, without limitation, any make-whole payment (payable in cash or stock
or any combination thereof) due upon redemption of the Convertible Notes) on
account of the Convertible Notes and/or the redemption of the Convertible Notes,
in each case pursuant to the terms of the Convertible Notes and/or the
Convertible Note Indenture, or (D) any payment of principal, interest, fees or
any other payment (including, without limitation, any make-whole payment
(payable in cash or stock or any combination thereof) due upon redemption of the
Bridge Convertible Notes) on account of the Bridge Convertible Notes and/or the
redemption of the Bridge Convertible Notes, in each case pursuant to the terms
of the Bridge Convertible Notes and/or the Bridge Convertible NPA and (ii) shall
be deemed to include the acquisition and/or purchase of the Convertible Notes
and/or the Bridge Convertible Notes on the open market or otherwise (each such
acquisition and/or purchase, other than an acquisition and/or purchase referred
to in clause (i) above, a “Convertible Notes Acquisition”).”

(e) Section 6.2 of the Credit Agreement is hereby amended by deleting the “and”
after “Sections 6.2(i), 6.2(r)” and substituting “,” in lieu thereof and adding
“, 6.2(u), and 6.2(v)” immediately after “6.2(t)” (immediately prior to Section
6.2(a)).

 

5



--------------------------------------------------------------------------------

(f) Section 6.2 of the Credit Agreement is hereby further amended by (i)
deleting “and” immediately after Section 6.2(s), (ii) deleting the “.” from the
end of Section 6.2(t) and substituting “;” in lieu thereof and (iii) adding the
following immediately after Section 6.2(t):

“(u) Debt evidenced by the Convertible Notes issued pursuant to the Convertible
Note Indenture; and

(v) Debt evidenced by the Bridge Convertible Notes issued pursuant to the Bridge
Convertible NPA.”

(g) Section 6.5 of the Credit Agreement is hereby amended by (i) deleting the
“and” immediately before “(x)”, (ii) inserting a “,” immediately after the end
of clause (ix) and (iii) adding the following immediately after the end of
clause (x):

“and (xi) the Borrower may consummate a Convertible Notes Acquisition so long as
(a) no Event of Default shall have occurred and be continuing before or after
giving effect to the consummation of such Convertible Notes Acquisition and (b)
the aggregate amount of all Convertible Notes Acquisitions consummated, after
giving effect to the contemplated Convertible Notes Acquisition, shall not
exceed the lesser of (x) $10,000,000 and (y) 10% of the aggregate principal
amount of the then outstanding Convertible Notes and Bridge Convertible Notes.”

(h) Section 6.6 of the Credit Agreement is hereby amended by deleting the “and”
immediately before “(h)” and inserting the following immediately after the end
of clause (h) “; (i) the issuance of the Convertible Notes pursuant to the
Convertible Note Indenture; (j) the issuance of the Bridge Convertible Notes
pursuant to the Bridge Convertible NPA; and (k) the Second Rights Offering
(including any backstop agreement related thereto) and any agreements evidencing
the same”.

(i) Section 6.12(b) of the Credit Agreement is hereby amended, restated and
replaced in its entirety as follows:

“(b) (i) amend or modify, or permit the amendment or modification of, any
provision of any Debt that is subordinated to the Obligations in any manner that
is adverse in any material respect to the interests of the Lenders as determined
by the Requisite Lenders in their sole discretion unless such amendment,
modification or change is permitted at such time under the applicable
subordination agreement or (ii) amend or modify, or permit the amendment or
modification of, any provision of the Convertible Note Indenture and/or the
Convertible Notes or the Bridge Convertible NPA and/or the Bridge Convertible
Notes in any manner that is materially adverse to the interests of the Lenders
or the Administrative Agent; provided that, for the avoidance of doubt, any
amendment or modification to (A) provide collateral to secure the Convertible
Notes or the Bridge Convertible Notes, (B) shorten the maturity date or the
date(s) on which the Convertible Notes or the Bridge Convertible Notes may be
repaid or redeemed or (C) increase the interest rate under the Convertible Note
Indenture and/or the Convertible Notes or the Bridge Convertible NPA and/or the
Bridge Convertible Notes shall be deemed to be materially adverse to the Lenders
and the Administrative Agent.”

 

6



--------------------------------------------------------------------------------

(j) Clause (b) of Section 6.19 of the Credit Agreement is hereby amended,
restated and replaced in its entirety as follows:

“(b) (i) regularly scheduled or required or mandatory repayments, redemptions,
conversions or prepayments of any Debt that is permitted under Section 6.2, (ii)
optional redemptions of the Convertible Notes in accordance with the terms of
the Convertible Notes and/or the Convertible Note Indenture and (iii) optional
redemptions of the Bridge Convertible Notes in accordance with the terms of the
Bridge Convertible Notes and/or the Bridge Convertible NPA,”

(k) Section 6.25 of the Credit Agreement is hereby deleted in its entirety and
replaced with the phrase “Intentionally Omitted.”

(l) Clause (ii) of Section 7.1(d) of the Credit Agreement is hereby amended and
restated in its entirety to read:

“(ii) any other event shall occur or condition shall exist under any agreement
or instrument relating to Debt (including, without limitation, any event of
default, termination event or additional termination event under any Hedge
Contract) that is outstanding in a principal amount (or termination payment
amount or similar amount) of at least $1,000,000, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; provided that, for the avoidance of
doubt, an Event of Default shall not be deemed to have occurred under this
Section 7.1(d)(ii) upon a conversion, or an event that allows a conversion
(unless such event would otherwise cause an Event of Default hereunder), of (x)
the Convertible Notes in accordance with the terms of the Convertible Notes
and/or the Convertible Note Indenture or (y) the Bridge Convertible Notes in
accordance with the terms of the Bridge Convertible Notes and/or the Bridge
Convertible NPA, in each case whether in cash, shares of Common Stock or any
combination thereof,”

(m) Clause (iii) of Section 7.1(d) of the Credit Agreement is hereby amended and
restated in its entirety to read:

“(iii) any such Debt in a principal amount of at least $1,000,000 shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled, required prepayment or mandatory prepayment other than a
mandatory prepayment of all or substantially all of such Debt), prior to the
stated maturity thereof; provided that, for purposes of this Section 7.1(d), the
“principal amount” of the obligations in respect of any Hedging Contracts at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Contracts were
terminated at such time; provided that, for the avoidance of doubt, an Event of
Default shall not be deemed to have occurred under this Section 7.1(d)(iii) upon
a conversion, or an event that allows a conversion (unless such event would
otherwise cause an Event of Default hereunder), of (x) the Convertible Notes in
accordance with the terms of the Convertible Notes and/or the Convertible Note
Indenture, or (y) the Bridge Convertible Notes in accordance with the terms of
the Bridge Convertible Notes and/or the Bridge Convertible NPA, in each case
whether in cash, shares of Common Stock or any combination thereof,”

 

7



--------------------------------------------------------------------------------

(n) Section 7.1(d) of the Credit Agreement is hereby amended (i) by deleting the
“and” immediately before “(vii)” and (ii) by adding the following immediately
following the end of such clause (vii):

“(viii) the occurrence of an event of default under the Convertible Note
Indenture and/or the Convertible Notes, provided, however, that if all of such
events of default under the Convertible Note Indenture and the Convertible Notes
are cured or waived, any Event of Default arising under this Section
7.1(d)(viii) solely as a result of the occurrence of such events of default
shall be deemed to have been cured or waived, as applicable, and provided
further, for the avoidance of doubt, an Event of Default shall not be deemed to
have occurred under this Section 7.1(d)(viii) upon a conversion, or an event
that allows a conversion (unless such event would otherwise cause an Event of
Default hereunder), of the Convertible Notes in accordance with the terms of the
Convertible Notes and/or the Convertible Note Indenture, whether in cash, shares
of Common Stock or any combination thereof; (ix) the occurrence of an event of
default under the Bridge Convertible NPA and/or the Bridge Convertible Notes,
provided, however, that if all of such events of default under the Bridge
Convertible NPA and the Bridge Convertible Notes are cured or waived, any Event
of Default arising under this Section 7.1(d)(ix) solely as a result of the
occurrence of such events of default shall be deemed to have been cured or
waived, as applicable, and provided further, for the avoidance of doubt, an
Event of Default shall not be deemed to have occurred under this Section
7.1(d)(ix) upon a conversion, or an event that allows a conversion (unless such
event would otherwise cause an Event of Default hereunder), of the Bridge
Convertible Notes in accordance with the terms of the Bridge Convertible Notes
and/or the Bridge Convertible NPA, whether in cash, shares of Common Stock or
any combination thereof; (x) the occurrence of an event of default under the
Bank of America Loan Documents, provided, however, that if all of such events of
default under the Bank of America Loan Documents are cured or waived, any Event
of Default arising under this Section 7.1(d)(x) solely as a result of the
occurrence of such events of default shall be deemed to have been cured or
waived, as applicable; and (xi) the occurrence of an event of default under the
Par-WY Holdco Loan Documents, provided, however, that if all of such events of
default under the Par-WY Holdco Loan Documents are cured or waived, any Event of
Default arising under this Section 7.1(d)(xi) solely as a result of the
occurrence of such events of default shall be deemed to have been cured or
waived, as applicable;”

(o) Section 7.1(t) of the Credit Agreement is hereby amended by adding the
following immediately after the “;”:

“or

(u) Insolvency of Par-WY Holdco. (i) (a) Par-WY Holdco or any of its
Subsidiaries (including, for the avoidance of doubt, Par Wyoming and the Wyoming
Targets) shall become unable or shall admit in writing its inability or shall
fail generally to pay its debts as such debts become due, or shall make a
general assignment for the benefit of creditors; or (b) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the Property of Par-WY Holdco or any of its Subsidiaries
(including, for the avoidance of doubt, Par Wyoming and the Wyoming Targets) and
is not released, vacated or fully bonded within sixty (60) days after its issue
or levy; (ii) any proceeding shall be instituted by or against Par-WY Holdco or
any of its Subsidiaries (including, for the avoidance of doubt,

 

8



--------------------------------------------------------------------------------

Par Wyoming and the Wyoming Targets) seeking to adjudicate it as bankrupt or
insolvent, or seeking dissolution, liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to any Debtor Relief Law, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its Property and, in the
case of any such proceeding instituted against Par-WY Holdco or any of its
Subsidiaries (including, for the avoidance of doubt, Par Wyoming and the Wyoming
Targets), either such proceeding shall remain undismissed or unstayed for a
period of sixty (60) days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against Par-WY
Holdco or any of its Subsidiaries (including, for the avoidance of doubt, Par
Wyoming and the Wyoming Targets) or the appointment of a receiver, trustee,
custodian or other similar official for any of them or for any substantial part
of their Property) shall occur; or Par-WY Holdco or any of its Subsidiaries
(including, for the avoidance of doubt, Par Wyoming and the Wyoming Targets)
shall take any corporate action to authorize any of the actions set forth above
in this paragraph (u);”

5. Prepayment of Term Loan. Notwithstanding anything to the contrary contained
herein, in the Credit Agreement and/or in the Loan Documents, not later than
three (3) Business Days following the Borrower’s receipt of the Net Cash
Proceeds from the issuance of the Convertible Notes, the Borrower shall apply
$5,000,000 of such Net Cash Proceeds to prepay a like amount of the aggregate
outstanding principal amount of the Term Loan, such prepayment to be apportioned
by the Administrative Agent among the Lenders in accordance with each Lender’s
respective Pro Rata Share (the “$5,000,000 Prepayment”). Notwithstanding any of
the provisions set forth herein or in the Loan Documents, the Borrower shall not
be required to make any prepayment of accrued and unpaid interest on the
$5,000,000 Prepayment when the $5,000,000 Prepayment is paid (for the avoidance
of doubt, (x) all accrued and unpaid Term Loan Cash Interest on account of the
$5,000,000 Prepayment shall be due and payable on the next Interest Payment Date
after the Seventh Amendment Effective Date and (y) all accrued and unpaid Term
Loan PIK Interest on account of the $5,000,000 Prepayment shall be due and
payable in accordance with the Credit Agreement and not on the day the
$5,000,000 Prepayment is made (as if the $5,000,000 Prepayment was not made
solely for purposes of determining when such Term Loan PIK Interest is
payable)).

6. Consent Fee. In consideration for the Lenders’ consents set forth herein and
consent to the amendments set forth herein, Borrower hereby agrees to remit to
the Administrative Agent for payment to the Lenders, in cash, on or before the
earlier of (x) July 1, 2016 and (y) the issuance of the Convertible Notes, a
consent fee in an aggregate amount equal to $2,500,000 (the “Consent Fee”), of
which (A) $1,250,000 shall be paid to WB MACAU55, LTD., (B) $975,000 shall be
paid to Highbridge International, LLC and (C) $275,000 shall be paid to
Highbridge Tactical Credit & Convertibles Master Fund, L.P. The Consent Fee
shall be fully earned and nonrefundable on the Effective Date.

 

9



--------------------------------------------------------------------------------

7. Additional Covenant. None of the Credit Parties shall guaranty or otherwise
be liable on account of the loans or other obligations outstanding under the
Bank of America Loan Documents or the Par-WY Holdco Loan Documents.

8. Representations and Warranties. Each of the Borrower and each of the
Guarantors hereby confirms, reaffirms, and restates the representations and
warranties made by it in the Credit Agreement, as amended hereby, and confirms
that all such representations and warranties are true and correct in all
material respects as of the date hereof (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Change”
shall be true and correct in all respects). The Borrower and each Guarantor
further represent and warrant (which representations and warranties shall
survive the execution and delivery of this Amendment) to the Lenders that:

(a) The execution, delivery, and performance by each Credit Party of this
Amendment and the consummation of the transactions contemplated hereby, (i) are
within such Credit Party’s corporate or limited liability company powers, as
applicable, (ii) have been duly authorized by all necessary corporate or limited
liability company action, as applicable, (iii) do not contravene (x) such Credit
Party’s Organizational Documents or (y) any law or any contractual restriction
binding on or affecting such Credit Party, and (iv) will not result in or
require the creation or imposition of any Lien prohibited by the Loan Documents;

(b) No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Credit Party of
this Amendment, except for those consents and approvals that have been obtained,
made or waived on or prior to the date hereof and that are in full force and
effect;

(c) This Amendment has been duly executed and delivered by such Credit Party and
is the legal, valid, and binding obligation of each Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity;

(d) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing as of the Effective Date or will result from the
execution, delivery and performance of this Amendment; and

(e) Par-WY Holdco is a wholly owned subsidiary of Par Petroleum, LLC and Par
Wyoming is a wholly owned subsidiary of Par-WY Holdco.

9. Effect of this Amendment. Except as expressly amended, consented to or waived
herein, the Credit Agreement and the other Loan Documents are hereby ratified
and confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms. Except as expressly set forth herein,
the terms of this Amendment shall not be deemed (i) a waiver of any Default or
Event of Default, (ii) a consent, waiver or modification with respect to any
term, condition, or obligation of the Borrower or any other Credit Party in the
Credit

 

10



--------------------------------------------------------------------------------

Agreement or any other Loan Document, (iii) a consent, waiver or modification
with respect to any other event, condition (whether now existing or hereafter
occurring) or provision of the Loan Documents or (iv) to prejudice any right or
remedy which the Administrative Agent or any Lender may now or in the future
have under or in connection with the Credit Agreement or any other Loan
Document.

10. Conditions Precedent. This Amendment shall become effective upon the
satisfaction of each of the conditions precedent set forth below unless any such
condition is waived, in writing by the Administrative Agent and the Lenders (the
date on which this Amendment becomes effective, the “Effective Date”):

a) Documentation. The Administrative Agent shall have received the following,
duly executed by all the parties thereto, if applicable, in form and substance
satisfactory to the Administrative Agent and the Lenders:

i. this Amendment;

ii. a copy of the Par Wyoming Acquisition Agreement certified by an officer of
the Borrower or publicly filed as an exhibit in the Borrower’s filing with the
SEC;

iii. a copy of the Preliminary OM; and

iv. an organizational chart of the Borrower and its Subsidiaries after giving
effect to the Par Wyoming Acquisition.

b) Payment of Fees. On the Effective Date, Borrower shall have paid (i) the
administrative agency amendment fee, in the amount separately agreed to between
the Borrower and the Administrative Agent, to the Administrative Agent and (ii)
all outstanding and invoiced fees and expenses of the Administrative Agent’s
legal counsel to the extent such fees and expenses are reimbursable pursuant to
Section 10.4 of the Credit Agreement.

c) No Default. No event or condition exists that would constitute a Default or
Event of Default before (except for the Specified Defaults) or after giving
effect to this Amendment.

d) Representations and Warranties. The representations and warranties contained
in Article IV of the Credit Agreement, this Amendment, and in each other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Change” shall be true and correct in all respects) as of such date
(except in the case of representations and warranties that are made solely as of
an earlier date or time, which representations and warranties shall be true and
correct as of such earlier date or time).

11. Miscellaneous.

(a) Severability. If any provision of this Amendment is held by a court of
competent jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

 

11



--------------------------------------------------------------------------------

(b) Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
and the Lenders for all reasonable fees and out-of-pocket disbursements incurred
by the Administrative Agent or the Lenders in connection with the preparation,
execution, delivery, administration and enforcement of this Amendment, including
without limitation the reasonable fees and disbursements of counsel for the
Administrative Agent and the Lenders, to the same extent that the Borrower would
be required to do so pursuant to Section 10.4 of the Credit Agreement.

(c) Reference to Credit Agreement. From and after the effectiveness of this
Amendment, all references to the Credit Agreement shall mean the Credit
Agreement as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Credit Agreement shall mean the Credit Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time.

(d) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby, constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof, and any other
prior or contemporaneous agreements, whether written or oral, with respect
hereto or thereto are expressly superseded hereby and thereby.

(e) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or .pdf
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

(f) Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns.

(g) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

(h) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, to the

 

12



--------------------------------------------------------------------------------

performance by the Borrower of its agreements and obligations hereunder and to
the consents, amendments and waivers set forth herein. This Amendment, the
performance or consummation of any transaction or matter contemplated under this
Amendment and all consents, amendments and waivers set forth herein, shall not
limit, restrict, extinguish or otherwise impair any Guarantor’s liability to the
Administrative Agent and Lenders with respect to the payment and other
performance obligations of such Guarantor pursuant to the Guarantees. Each
Guarantor hereby ratifies, confirms and approves its Guarantee and acknowledges
that it is unconditionally liable to the Administrative Agent and Lenders for
the full and timely payment of the Guaranteed Obligations (on a joint and
several basis with the other Guarantors). Each Guarantor hereby acknowledges
that it has no defenses, counterclaims or set-offs with respect to the full and
timely payment of any or all Guaranteed Obligations.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Seventh
Amendment, Consent and Waiver to Delayed Draw Term Loan and Bridge Loan Credit
Agreement as of the date first written above.

 

  BORROWER:     PAR PACIFIC HOLDINGS, INC.,     a Delaware corporation     By:  

/s/ Christopher M. Micklas

    Name: Christopher M. Micklas     Title: Chief Financial Officer    
GUARANTORS:    

PAR PICEANCE ENERGY EQUITY LLC,

a Delaware limited liability company

 

PAR UTAH LLC,

a Delaware limited liability company

 

EWI LLC, a Delaware limited liability company

 

PAR WASHINGTON LLC,

a Delaware limited liability company

 

PAR NEW MEXICO LLC,

a Delaware limited liability company

 

HEWW EQUIPMENT LLC,

a Delaware limited liability company

     

By: PAR PACIFIC HOLDINGS, INC.,

a Delaware corporation, as Sole Member of each of the foregoing companies

        By:  

/s/ Christopher M. Micklas

      Name: Christopher M. Micklas         Title: Chief Financial Officer  

 

[Signature Page to Seventh Amendment, Consent and Waiver]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JEFFERIES FINANCE LLC, as

Administrative Agent

By:  

/s/ J. Paul McDonnell

Name:   J. Paul McDonnell Title:   Managing Director

 

[Signature Page to Seventh Amendment, Consent and Waiver]



--------------------------------------------------------------------------------

LENDERS: WB MACAU55, LTD., as a Lender By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   General Counsel

 

[Signature Page to Seventh Amendment, Consent and Waiver]



--------------------------------------------------------------------------------

Highbridge International, LLC, as a Lender By: Highbridge Capital Management,
LLC, as trading manager By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director Highbridge Tactical Credit &
Convertibles Master Fund, L.P., as a Lender By: Highbridge Capital Management,
LLC, as trading manager By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

 

[Signature Page to Seventh Amendment, Consent and Waiver]